720 N.W.2d 292 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carlos Demarco FREEMAN, Defendant-Appellant.
Docket No. 130851. COA No. 258261.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the application for leave to appeal the February 16, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for resentencing. The Court of Appeals determined that the defendant's sentencing guidelines were misscored and that the applicable guidelines range was lower than the one within which the defendant was originally sentenced. Under these circumstances, resentencing is required. People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006). On remand, the court shall sentence defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).